Proceeding to settle an executor’s account and to construe a part of a will. Appeal by the executor, as such, and individually as a residuary legatee and two other residuary legatees from so much of a decree of the Surrogate’s Court, Kings County, which construes paragraph “Fourteenth” of the will (giving the residue of the estate to five named cousins, share and share alike) to mean that intestacy occurred with respect to the shares of two of the named cousins who predeceased the testatrix, and directs that their shares be paid to distributees of the decedent. Decree, insofar as appealed from, unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. Ho opinion. Present — Holán, P. J., Carswell, Johnston, Adel and Wenzel, JJ. [201 Misc. 198.]